Title: To James Madison from William C. C. Claiborne, 25 July 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


25 July 1804, New Orleans. “In my letter of the 14th. instant I enclosed you a copy of the Moniteur (No. 422) containing an address from a number of the citizens of Louisiana to the Marquis of Casa Calvo accompanied by certain remarks from the Marquis.
“The enclosure No. 1, is a literal translation of the remarks of the Marquis and that No. 2, is a copy of a letter which I this day addressed to him.
“An opinion prevails among the inhabitants West of the Mississippi, that they are shortly to return to the dominion of Spain, and the Marquis’s letter has tended to strengthen this opinion. I may add Sir, that reports to the same effect, are daily circulated by the inferior officers and Agents of Spain, and they have so far acquired credit, as to lessen in some degree the respect of the people for the Authorities of the United States.
“The Marquis continues to style himself Commissioner of his Catholic Majesty; has stationed at his lodgings a guard of Spanish Soldiers and seems to view himself entitled to all the respect due a high diplomatic character. In a former letter, I requested your opinion how far, it would be proper in me to recognize the Marquis as a public Agent, and I again solicit your advice upon this subject. The Marquis is an agreeable man, and hitherto there has existed between us, the most friendly understanding; but I must confess, that I wish his departure from the province: while he remains in Orleans, the ancient citizens of Louisiana, will look up to him as a kind of Chief; his counsel will be resorted to, and this will serve to keep alive among the inhabitants that attachment for their former masters, which I am sorry to observe is very sincere, and much more general, than I had heretofore supposed.”
